*35On Petition por Rehearing.
Montgomery, J.
8. Appellee filed a petition for a rehearing of this cause and a brief, which in no respect questioned the opinion and decision heretofore announced by this court, but was devoted to an explanation of appellee’s contentions before the Appellate Court and the failure to renew her request for oral argument after the transfer to this court. The primary purpose in transferring a case that has been decided by the Appellate Court is to correct the erroneous declarations of law apparent on the face of the opinion, and not to give the parties another hearing upon the merits. Oral arguments, therefore, are not granted after transfer at the request of the litigants. Ramsey v. Hicks (1910), 174 Ind. 428.
9. On October 24, 1910, and long after the time allowed for filing an application and brief for a rehearing, appellee, under the title of additional authorities, filed an additional brief presenting propositions of law not contained in her original brief, supported by the citation of authorities. This practice cannot be sanctioned. We have, however, reexamined the questions treated in our former opinion, and are, satisfied that the errors there pointed out are of such a fundamental character as to make a reversal of this cause inevitable. The petition is overruled.